Citation Nr: 9900074	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-47 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral knee disorders.

3.  Entitlement to an increased rating for cervical strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1986, from March 1987 to September 1990 and from 
September 1992 to March 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from ratings action by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in May 1991 the RO, inter alia, 
granted service connection for cervical strain, assigned a 0 
percent disability rating, and denied service connection for 
bilateral knee disorders.

In a July 1995 rating decision the RO denied reopening the 
claim for service connection for bilateral knee disorders, 
and in an August 1996 rating decision denied an increased 
rating for cervical strain.  In her October 1996 substantive 
appeal, the veteran perfected an appeal as to the issue of 
entitlement to an increased rating for cervical strain and 
expressed satisfaction with additional determinations as to 
bilateral hallux valgus and bilateral wrist disorders.

In November 1996 the RO granted an increased rating for 
cervical strain to 10 percent, denied service connection for 
arthritis of the hips, shoulders, elbows and neck, and denied 
reopening the claim for service connection for bilateral knee 
disorders.  Subsequently, the veteran perfected appeals as to 
the issues of entitlement to service connection for 
rheumatoid arthritis and whether new and material evidence 
had been submitted to reopen the claim for service connection 
for bilateral knee disorders.

The issues of entitlement to an increased rating for cervical 
strain and entitlement to service connection for bilateral 
knee disorders are addressed in a remand order at the end of 
this decision.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that she has rheumatoid arthritis which 
had its onset during active service, and that service 
connection is warranted for this disorder.  She also claims, 
in essence, that she has submitted new and material evidence 
sufficient to reopen her claim for service connection for 
bilateral knee disorders.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for rheumatoid arthritis is well grounded.  
In is also the decision of the Board that new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral knee disorders.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating rheumatoid arthritis due to an injury or 
disease incurred in, or aggravated by, active service. 

2.  In May 1991 the RO denied service connection for 
bilateral knee disorders; the veteran did not appeal this 
decision.

3.  The evidence submitted since the May 1991 rating decision 
includes significant post-service medical records not 
previously considered which bear directly and substantially 
upon the issue of entitlement to service connection for 
bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for rheumatoid arthritis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The May 1991 rating decision, which denied service 
connection for bilateral knee disorders is final.  
38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. § 19.192 (1990); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1100 (1998)).

3.  Evidence submitted since the May 1991 rating decision in 
support of the veterans application to reopen her claim for 
service connection for bilateral knee disorders is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records are negative for diagnosis of or 
treatment for rheumatoid arthritis.  The Board notes that 
records dated in November 1984 include a diagnosis of 
bilateral knee arthritis; however, subsequent medical 
opinions also dated in November 1984 show x-ray examinations 
within normal limits.  In December 1984 the examiner noted 
arthrogram findings were normal.  The diagnosis was right 
knee pain.  In a September 1992 report of medical history, 
the veteran noted swollen or painful joints and denied 
arthritis, rheumatism or bursitis.  The examiner noted the 
veteran reported treatment for tendonitis of the left hand in 
1984.  The veterans September 1992 separation examination 
revealed a normal clinical musculoskeletal evaluation.

Private medical records show that in August 1993 the veteran 
complained of bilateral hand and wrist pain.  In September 
1993 the private physician noted there was no evidence of 
pain, swelling or tenderness.  Movements were normal and not 
painful.  The report noted that laboratory testing was 
requested for rheumatoid factor; however, there is no 
evidence that the test was performed and the records show the 
veteran did not report for a follow-up examination.  

During VA examination in March 1996, the veteran complained 
of joint pain in all the joints.  The examiner noted there 
was no joint swelling or deformity, and that there was full 
range of motion to the wrists, shoulders, hips and elbows.  
The diagnosis was joint pain and swelling.  X-ray 
examinations revealed no significant abnormalities.

VA outpatient treatment records include a May 1996 laboratory 
finding which showed a positive rheumatoid factor.  The 
examiner noted that the veteran reported multiple joint pain 
and swelling which had progressively worsened over three 
years.  Subsequent treatment records included diagnoses of 
rheumatoid arthritis, without opinion as to the etiology of 
the disorder.

In January 1997 the veteran submitted copies of 
correspondence dated in November 1993 which requested a 
discharge from service because of rheumatoid arthritis.  At 
her personal hearing in February 1997, the veteran testified 
that rheumatoid arthritis was first diagnosed in 1992 or 
1993.

An April 1998 VA orthopedic examination report noted that the 
veterans claims file was reviewed prior to examination.  The 
examiner noted that there was no clinical or x-ray stigmata 
of rheumatoid or osteoarthritis that could be documented by 
evaluation.  The diagnosis was rheumatoid arthritis by 
history.  In an addendum to the report, the examiner noted 
that clinical findings included a normal sedimentation rate 
and a non-impressive positive rheumatoid factor at 1 in 
40.  It was noted that the diagnosis of present rheumatoid 
arthritis should be confirmed by a rheumatologist.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for certain chronic diseases, 
including arthritis, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates rheumatoid arthritis due to an injury or disease 
incurred in, or aggravated by, active service.  In addition, 
there is no competent medical opinion demonstrating 
rheumatoid arthritis within one year of the veterans 
discharge from active service sufficient to warrant a 
presumption of service connection.  See 38 C.F.R. § 3.309.  
The first diagnosis of rheumatoid arthritis was provided in 
May 1996, over 2 years after the veterans discharge from 
active service, and no competent medical evidence has been 
provided which relates the veterans rheumatoid arthritis to 
active service, or to diagnoses of arthritis reported in 
service medical records.

The Board notes the inservice diagnoses of arthritis do not 
represent a diagnosis of rheumatoid arthritis, and that the 
underlying disabilities for which the inservice diagnoses of 
arthritis and joint pain were provided have been previously 
addressed in claims for service connection for bilateral knee 
disorders and bilateral wrist disorders.  VA regulations 
provide that both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

The Board also notes that the May 1996 VA report which noted 
a three year history of progressive joint pain reflects the 
veterans report of medical history and not competent medical 
opinion.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The only other evidence of rheumatoid arthritis related to 
active service is the veterans own opinion.  While she is 
competent to testify as to symptoms she experiences, she is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Consequently, the 
Board finds that the veteran has not submitted evidence of a 
well-grounded claim for service connection for rheumatoid 
arthritis.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground this claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


New and Material Evidence Claim

In May 1991 the RO denied service connection for bilateral 
knee disorders.  The veteran was notified by correspondence 
dated May 10, 1991, but did not submit a notice of 
disagreement.  Therefore, the May 1991 rating decision, based 
upon the evidence which was then of record, is final.  
38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. § 19.192 (1990); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1100 (1998)).  To reopen the claim, 
the veteran must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The record reflects that in May 1991 the RO denied service 
connection for bilateral knee disorders because the evidence 
did not establish a present disability.  The evidence of 
record at the time of that rating decision included the 
veterans service medical records and a February 1991 VA 
examination report.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that, when new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio, 1 Vet. App. at 145. 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza, 7 Vet. App. at 506, affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans, 9 Vet. App. at 284.  

The United States Court of Appeals has held that not every 
piece of new evidence is material, but that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veterans 
injury or disability, even where it will not eventually alter 
a ratings decision.  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

In this case, evidence submitted since the denial of the 
veterans claim in May 1991 includes post-service private and 
VA medical records which are relevant to the issue under 
consideration.  Additional medical records include a May 1996 
VA x-ray examination report which included diagnoses of mild 
bilateral osteoarthritis of the knees.  

The Board finds that the medical records are new since 
they were not available for review in May 1991, and that they 
are material since they bear directly on matters which 
were the bases of the prior denial of service connection.  
The record reflects that service connection was denied in May 
1991 because there was no competent evidence of present 
bilateral knee disabilities.  The evidence submitted with the 
current claim includes competent evidence of mild bilateral 
osteoarthritis of the knees.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, the veteran is 
entitled to de novo consideration of this evidence by the 
originating agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time.  The Court 
has found that if action by the Board involves a question not 
previously addressed, and such action could be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In light of the 
determination above, de novo action on this claim must be 
accomplished by the RO before review by the Board can be 
undertaken.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

New and material evidence has been submitted sufficient to 
reopen the claim for service connection for bilateral knee 
disorders.  To this extent, the appeal is granted.



REMAND

Since it has been determined that the veteran has submitted 
new and material evidence sufficient to reopen her claim for 
service connection for bilateral knee disorders, and that 
additional development is necessary for a proper appellate 
decision, the Board must remand the case to the RO for 
appropriate development.

As to the issue of entitlement to an increased rating for 
cervical strain, the Board notes that the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The Board notes that the veteran has complained of persistent 
neck pain.  Although VA examination in April 1998 included 
range of motion studies of the cervical spine, there was no 
discussion of the objective evidence of what the veteran has 
described as severe neck pain.  The Board finds that the 
medical evidence of record does not adequately address the 
veterans subjective complaints of pain or document all of 
the functional limitations imposed by the musculoskeletal 
disorder.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and her representative 
should be invited to submit additional 
evidence and argument pertinent to both 
issues on appeal, but especially with 
regard to the newly-framed issue of 
entitlement to service connection for 
bilateral knee disorders.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her cervical 
strain.  The claims folder and a copy of 
this remand should be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing.  

The examiner should specify any 
anatomical damage of the cervical spine 
and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  The examiner 
should also comment upon any effect of 
the veterans cervical strain upon her 
industrial capacity

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbation of symptoms.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to an 
increased rating for cervical strain.  
The RO should adjudicate the claim of 
entitlement to service connection for 
bilateral knee disorders on a de novo 
basis.

If any benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for examinations may result in the denial of the claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
